Citation Nr: 0120296	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  96-05 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
excision of left chest wall, benign lesion with partial 
resection of eighth and ninth ribs with pleural adhesions and 
thickening, sleep apnea and hypoxemia, currently evaluated as 
50 percent disabling.

2.  Evaluation of status post cholecystectomy with chronic 
diarrhea, diagnosed as irritable bowel syndrome, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served in active duty from July 1974 to July 
1994.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, and St. Petersburg, Florida.  Due to the veteran's 
relocation, the current servicing RO is St. Petersburg, 
Florida.  

The Board notes that the RO, in a March 1996 rating decision, 
granted service connection for status post cholecystectomy 
with diarrhea, now diagnosed as irritable bowel syndrome, and 
assigned a 10 percent evaluation.  The veteran filed a notice 
of disagreement in October 1996, and a statement of the case 
was issued in April 1997.  At that time, it was noted that 
this issue was deferred pending examination.  In a VA Form 9 
along with attached documents, received in May 1997, the 
veteran referred to Social Security records which discussed 
his irritable bowel syndrome.  The Board finds that this 
meets the criteria for a substantive appeal to this issue and 
places the issue before the Board.  Subsequently, the RO, in 
an October 1998 rating decision, continued the 10 percent 
evaluation.

The veteran requested and was scheduled to appear at a 
hearing before a Member of the Board in Washington, D.C.  
However, the veteran failed to report to such hearing.  
During the pendency of this appeal, the veteran was 
determined to be incompetent for VA purposes.  His spouse was 
named as fiduciary/payee.

The Board further notes that the issue of entitlement to a 
clothing allowance has been raised by the veteran on several 
occasions during the pendency of this appeal.  A notice of 
disagreement and a statement of the case on this issue are of 
record.  However, in a January 2001 statement, the veteran's 
spouse contends that a VA Form 9 has not been received and 
that there has been difficulty with their mail delivery.  
This issue is referred to the RO for further consideration. 


REMAND

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board notes that 
most recent VA examination of the veteran's postoperative 
excision of left chest wall, benign lesion with partial 
resection of the eighth and ninth ribs with pleural adhesions 
and thickening, sleep apnea, and hypoxemia was in 1996, more 
than 5 years ago.  Additionally, it does not appear that the 
veteran has been afforded a VA examination pertaining to his 
irritable bowel syndrome, status post cholecystectomy.  The 
Board notes that the RO did schedule such examination, but 
canceled the scheduled examination.  Evidence of record 
indicates that the veteran receives treatment at both the VA 
facility in Jacksonville as well as the Eisenhower Army 
Medical Center.  While there are some medical records of 
record from these facilities, it does not appear that 
complete medical records of the veteran's treatment have been 
requested.  VA's duty to assist the veteran includes 
obtaining recent medical records and thorough and 
contemporaneous examinations in order to determine the nature 
and extent of the veteran's disabilities.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. §§ 5102-7).  In the 
instant case, due to the amount of time that has passed, the 
Board is of the opinion that examinations are necessary to 
properly evaluate the veteran's disabilities.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and non-VA, who treated the 
veteran for the above noted disabilities.  
After securing the necessary 
authorizations, the RO should obtain 
these records.

2.  The veteran should be afforded an 
examination to determine the nature and 
extent of the veteran's postoperative 
excision of left chest wall, benign 
lesion with partial resection of the 
eighth and ninth ribs with pleural 
adhesions and thickening, sleep apnea, 
and hypoxemia.  The claims folder should 
be made available to the examiner for 
review before the examination.  All 
special studies and tests should be 
performed.

3.  The veteran should be afforded an 
examination to determine the nature and 
extent of the veteran's status post 
cholecystectomy with chronic diarrhea, 
diagnosed as irritable bowel syndrome.  
The claims folder should be made 
available to the examiner for review 
before the examination.  All special 
studies and tests should be performed.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
these issues.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


